134 Ga. App. 9 (1975)
213 S.E.2d 161
PASTIS
v.
HAVERTY FURNITURE COMPANIES, INC.
50182.
Court of Appeals of Georgia.
Submitted February 3, 1975.
Decided February 14, 1975.
Doyle C. Brown, for appellant.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, Bruce H. Beerman, for appellee.
WEBB, Judge.
Defendant Johnny Pastis, the losing party in the court below, filed his motion for new trial upon the usual general grounds only. The motion was overruled, and Pastis now appeals from that order with error enumerated solely on the denial of the motion for new trial on the general grounds. There is no transcript of the proceedings in the record, and the judgment must be affirmed under decisions exemplified by Ward v. Nat. Dairy Products Corp., 224 Ga. 241 (161 SE2d 305); Woods v. Canady, 126 Ga. App. 389 (2, 3, 4) (190 SE2d 920) and cases cited; Puckett v. Nettles, 131 Ga. App. 3 (205 SE2d 28); Freedle v. Galloway, 133 Ga. App. 424 (211 SE2d 29) and cases cited; and Sherron v. Craddock, 133 Ga. App. 926.
Judgment affirmed. Bell, C. J., and Marshall, J., concur.